Case 1:18-cr-10193-WGY Document 37-1 Filed 07/03/19 Page 1 of 2

EXHIBIT A
Case 1:18-cr-10193-WGY Document 37-1 Filed 07/03/19 Page 2 of 2

Dear Judge,

My name is Julia Melgar | reside 10 Memorial Rd Somerville MA. | work in the Malden
District Court in the civil clerk’s office. My contact number is 617-230-8327,

julie.melgar@live.com.

i met Nelson Rodriguez Cartagena Spring 2015, where my cousin Sandra Cruz had a
relationship with the defendant. The period of time he spend with our family he engaged in all
family activities, barbeques, baby showers, birthdays and regular weekend trips to the lakes
and beach during the summer. He was more reserved, but showed to be very compassionate
and well behaved manners. He is the type of person that would go out of his way to provide
any type of help out of goodness if asked without questions. He also worked for my uncle who
has a contractor business and became very engaged working with our family. Nelson during this
time had a serious relationship with my cousin Sandra and took in her two daughters as his step
daughters and filled a role that their biological father were not a part of. Both the girls ages 10
and 12 became very attached and loved Nelson, and they created a family. It was heartwarming
to see Sandra meet a good family man to take the initiative and help out as much as he did.
Once his new born daughter was born he dedicated his time to making sure she was well taken
care off and provided exceptional time with her. Nelson is truly a good person at heart and

hope you can see that too.

God Bless,

Zltdliae Meare , ir oul lacie

Julia Meigar Date
